                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 JACQUELINE C. KNAPP,

        Plaintiff,
                                                                    Case No. 1:19-cv-146
 v.
                                                                    HON. JANET T. NEFF
 UNITED STATES OF AMERICA, et al.,

        Defendants.
 ____________________________/


                                            ORDER

       This is a civil action involving a pro se litigant. Defendants filed Motions to Dismiss (ECF

Nos. 42, 53). The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation on August 28, 2019, recommending that the motions be granted and this matter

be terminated. The Report and Recommendation was duly served on the parties. No objections

have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 66) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants’ Motions to Dismiss (ECF Nos. 42, 53)

are GRANTED for the reasons stated in the Report and Recommendation.

       A Judgment consistent with this Order will issue.



Dated: September 18, 2019                                    /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge
